Mitchell, J.
Respondent, plaintiff, sues on four promissory notes given hy appellant George Rubison, on different dates, on account of money loaned by respondent.
It is alleged that, at the time of giving the first note and as a part of the same transaction, George Rubison indorsed in blank and delivered to respondent as collateral two promissory notes executed and delivered by one John W. Considine to C. K. Poe and by the latter indorsed in blank, without recourse, and delivered to George Rubison. It is also alleged that, at the timé of the making and delivery of each of the three subsequent notes sued on, the two Considine notes were further pledged as collateral thereto. It is alleged that, upon maturity of that one of the Considine notes first falling due, respondent brought suit on it in the name of George Rubison, by his consent, and recovered *579judgment against Considine, 'which judgment, still unsatisfied, was duly assigned by George Eubison to respondent as collateral in lieu of the note upon which the judgment was obtained; that none of the notes sued on has been paid and all are past due; that George and Mollie Eubison are husband and wife and, together with the other appellant, claim some interest, alleged to be subordinate, in and to the judgment on the Considine note, and also the other Considine note now held by respondent as collateral. Judgment is demanded against George - and Mollie Eubison, as husband and wife, on the four notes given by George Eubison, and also foreclosing the lien or pledge as to the judgment and remaining note given by Considine as against all of the appellants.
Appellants admit the notes sued on and deny that the Considine note, other than the one put in judgment, was pledged, and allege that both notes were placed with the bank, of which respondent was an officer, for collection only; and also allege' that both notes were, within the knowledge of respondent, the notes of the minor for whose benefit they were given by Considine. There was a trial without a jury, and judgment given as demanded in favor of respondent.
Respondent moves that the statement of facts be stricken and the judgment affirmed on the ground that no exceptions were taken to any of the court’s findings. There were no formal findings separately stated and numbered, and what respondent contends are findings consist of.certain matter commingled with the recitals of the decree and following the words, “It is by the court hereby considered, ordered, adjudged and decreed,” which constitute the introductory words of the decree. In such case no exception is necessary, because of the provision of § 382, Eem. Code, to the effect that it shall not be necessary or proper to take or *580enter an exception to any ruling or decision which is embodied in a written judgment, order, etc. The statement of facts will not be stricken.
George and Mollie Bubison are husband and wife. The other appellant is the minor child of George Bubison. On account of a liability, the right of action for which is given the father by §§ 185 and 186 of Rem. Code, George Bubison, with the assistance of his lawyer, C. K. Poe, made a settlement with Considine which included two notes, one for $2,500, the other, $5,000, made by Considine to C. K. Poe. These two notes were indorsed in blank, without recourse, and delivered by the payee to George Bubison, who- first placed them with the First National Bank, of which respondent is an officer, for collection. Later on, George Bubison on four different occasions borrowed money from respondent, giving his notes therefor, the same being the notes sued on in this action. Bespondent’s evidence shows that the two Considine notes were pledged as collateral, and that, at the time George Bubison gave his first note, there were indorsed upon it, prior to its being signed, the words: “Notes of John Considine for $7,500 pledged as collateral,” and that similar words were written on each of the two subsequent notes at and prior to being signed by George Bubison, but that no such words were written on the other of the notes because of oversight, though understood it was to be supported by the same collateral. At the time of giving the third note, the minor indorsed the $2,500 Considine note, but was not asked to indorse the other. George Bubison’s testimony is to the effect that there was no indorsement on any of his notes as to the pledging of the Considine notes as collateral at the time of his signing, and that only the $2,500 Considine note was pledged. There is positive testimony of a disinterested witness, who prepared the first of the Bubison notes, *581that both Considine notes were pledged and a statement to that effect written on the Rubison note before he signed it. All four of the notes sued on were given before the maturity of either of the Considine notes. The first one of the Considine notes to fall due was the $2,500 one, and not being paid, it was put in judgment in favor of George Rubison, who assigned the judgment to respondent.
Appellants ask no relief except as to the $5,000 Considine note, claiming it was not pledged and that the note was the property of the minor. Under §§ 185 and 186, Rem. Code, as already noticed, the cause of action was in the father, and while there is a dispute as to whether or not the notes were pledged, there is ample proof to sustain that view, independent of and not inconsistent with the fact that the minor indorsed one of them.
Thus it appears that this cause depends largely upon questions of fact; and following the rule enjoined by statute, hearing in mind the respect accorded the expressed opinion of the trial court thereon, we have carefully examined the evidence and find that by a preponderance it supports the judgment, which is hereby affirmed.
Main, C. J., Fullerton, Parker, and Tolman, JJ., concur.